Citation Nr: 0933932	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-26 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a foot disability, 
to include as secondary to service-connected disability.

2.  Entitlement to service connection for a liver disorder 
(including hepatitis C), to include as secondary to service-
connected disability.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

According to the service department, the Veteran is verified 
to have served on active duty from October 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the RO in 
Philadelphia, Pennsylvania.  By that decision, the RO, in 
pertinent part, denied the Veteran's claims for service 
connection for a foot disability and a liver disorder, to 
include hepatitis C.  The RO also declined to reopen 
previously denied claims for service connection for knee 
disability and PTSD.  After the decision was entered, the 
case was transferred to the RO in Boston, Massachusetts.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in September 2006.  A transcript of the hearing is 
of record.

In March 2007, the Board reopened the claim for service 
connection for a knee disability and remanded that claim, as 
well as the remaining claims, for further development.  
Service connection for right knee disability was thereafter 
granted in an April 2008 rating decision.  As that decision 
represents a full grant of the benefit sought with regard to 
the knee issue, it will not be addressed further in this 
decision.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the claim for service connection for PTSD.  


For the reasons set forth below, the remaining issues on 
appeal-including the underlying question of the Veteran's 
entitlement to service connection for PTSD-are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO.  


FINDINGS OF FACT

1.  In June 1985, the RO in Boston, Massachusetts, denied 
service connection for PTSD on grounds that the evidence was 
devoid of a psychiatric disorder diagnosed as PTSD; the RO 
notified the Veteran of its decision at the most recent 
address of record and that correspondence was returned as 
undeliverable.

2.  Evidence received since the RO's June 1985 decision 
includes a April 1996 VA treatment record which notes a 
history of PTSD; a July 2007 VA psychiatric outpatient note 
which noted reports of untreated PTSD symptoms since the 
service; and a September 2007 VA treatment record which 
assesses "R/O [rule out] PTSD".  This evidence relates to 
an unestablished fact necessary to substantiate the veteran's 
claim, is neither cumulative nor redundant of the evidence 
that was previously of record, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1985 decision is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for PTSD.  
He maintains that he currently has PTSD that can be traced to 
witnessing stressors as a combat engineer building bridges, 
including an incident in the summer of 1969 when he was 
knocked off a bunker by an explosion during an attack.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Here, the record shows that, in May 1985, the RO in Boston, 
Massachusetts, denied the Veteran's claim for service 
connection for PTSD on grounds that such disability was not 
shown by the evidence of record.  After receiving copies of 
the Veteran's service personnel file, the RO reconfirmed the 
denial in a June 1985 rating decision again on grounds that 
the evidence was devoid of a psychiatric disorder diagnosed 
as PTSD.  The RO noted that the service personnel records 
showed that the Veteran served in Vietnam in 1969 as an auto 
mechanic and participated in combat in a counterinsurgency 
operation in the vicinity of Phu Bai.  The RO sent 
notification of these decisions to the Veteran at his latest 
address of record.  A letter sent to that address in February 
1985 had not been returned; however, both notification 
letters were returned.  

Thus, the RO properly discharged its duty by mailing a 
correctly addressed letter to his latest address of record.  
There is no evidence in the record showing any other address 
at that time, nor did the Veteran notify VA that he had 
moved.  It is well-established that it is the claimant's 
responsibility to keep VA advised of his whereabouts.  If he 
does not do so, "there is no burden on the part of the VA to 
turn up heaven and earth to find him."  See Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).

During the one-year period following the mailing of the 
notice to his last known address, there was no contact by the 
Veteran with VA.  It was not until after the appeal period 
had expired that the Veteran again contacted the RO with 
regard to the PTSD claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the Secretary properly discharged his official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision was issued.  See Davis (Desmond) 
v. Brown, 7 Vet. App. 298, 300 (1994).

In order to rebut the presumption under current caselaw where 
the mailing was made to the latest address of record, the 
appellant must establish both that the mailing was returned 
as undeliverable and additional evidence to corroborate the 
appellant's declaration, such as an addressing error by VA 
that was consequential to delivery.  See Santoro v. Principi, 
274 F.3d 1366, 1370 (Fed.Cir.2001); see also Clarke v. 
Nicholson, 21 Vet. App. 130 (2007).

Here, the denial notice was mailed to the correct address of 
record without any additional evidence of an error on VA's 
part.  In February 2005, more than twenty years later, the 
Veteran again submitted correspondence to the Boston RO.

Therefore, the Board finds that in the absence of an 
addressing error or the like on the part of VA at the time of 
mailing of the June 1985 notice letter, the RO properly 
discharged its duty to notify the Veteran and his 
representative of the June 1985 rating decision and to 
provide appellate rights.  Thus, the RO fulfilled the mailing 
requirements under 38 C.F.R. § 3.103, and the June 1985 
rating decision denying service connection is final.  His 
claim may now be considered on the merits only if new and 
material evidence has been received since the time of the 
last prior final adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).


For claims to reopen filed on or after August 29, 2001-such 
as the Veteran's-evidence is considered "new" if it was not 
previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2008).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes VA treatment records, 
including an April 1996 record which notes a history of PTSD; 
a July 2007 psychiatric outpatient note which noted reports 
of untreated PTSD symptoms since the service; and a September 
2007 treatment record which assesses "R/O [rule out] PTSD".  
This evidence relates to an unestablished fact necessary to 
substantiate the Veteran's claim (i.e., that he has a current 
PTSD disability); is neither cumulative nor redundant of the 
evidence that was of record in June 1985; and raises a 
reasonable possibility of substantiating his claim.  The 
evidence submitted is therefore new and material, and the 
claim is reopened.

In view of the Board's present action on this claim, there is 
no need to engage in any analysis as to whether the 
notification and duty to assist requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), have been 
satisfied with respect to the question of reopening.  See, 
e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter 
is moot.  


ORDER

The Veteran's claim for service connection for PTSD is 
reopened; to this limited extent, the appeal of that issue is 
granted.


REMAND

A March 2007 Board remand requested medical opinions which 
addressed any relationship between current foot and liver 
disabilities and service.  However, the requested medical 
opinions were not provided.

With respect to the liver examination, no medical opinion was 
addressed.  With respect to the foot examination, the 
examiner suggested "a neurological consultation for EMG/NCV 
studies to check for a neurological deficit."  No subsequent 
neurological assessment was undertaken.

When development ordered suggests that further development is 
indicated for proper consideration of the medical questions 
raised, it is incumbent on the RO to proceed with such 
development to its logical conclusion, rather than simply 
return the case, with evidentiary development in an 
incomplete state, to the Board.  See Green v. Derwinski, 1 
Vet. App. 121 (1991) (failure to follow-up a suggestion by an 
examining physician urging further medical evaluation is 
incompatible with the VA's duty to assist the veteran).

Regrettably, as certain action requested in the 2007 Board 
remand has not been performed in full, namely the association 
of the requested medical opinions with the claims folders, 
another remand is required.  Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).

In addition, having reopened the claim for service connection 
for PTSD based on new and material evidence, the Board has 
jurisdiction to review the underlying service connection 
claim de novo, based on the whole record.  The Board notes 
that there is evidence in treatment records of several Axis I 
diagnoses, including a generalized anxiety disorder versus an 
anxiety disorder secondary to substance abuse; alcohol 
dependence; and opiate dependence.  Also, the Veteran has 
been assessed with depression.  Based on these additional 
psychiatric diagnoses, the Board finds that an additional 
medical examination is required in order to reconcile the 
various diagnoses of record, as well as to address whether 
such conditions are related to service.  Clemons v. Shinseki, 
23 Vet. App. 1, 5-6 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  

In order to fulfill VA's duty to assist the Veteran in the 
development of facts pertinent to his PTSD claim, the Board 
finds that an attempt should be made, through official 
channels, to verify the claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran scheduled 
for an examination of his liver.  After 
reviewing the claims file, examining the 
Veteran, and completing any testing deemed 
necessary, the examiner should identify 
each disorder affecting the Veteran's 
liver and offer an opinion, with respect 
to each such disorder, as to whether it is 
at least as likely as not (i.e., whether 
it is 50 percent or more probable) that 
the disorder can be attributed to service, 
or has been caused by, or chronically 
worsened by, an already service- connected 
disability.  (Presently, the Veteran is 
service-connected for diabetes mellitus 
and severe degenerative joint disease of 
his right knee.)  A complete rationale 
should be provided.

2.  Arrange to have the Veteran scheduled 
for a neurological examination of his 
feet.  The examiner's attention is invited 
to the report of the March 2008 VA 
examination, and the specific further 
electrodiagnostic tests suggested by the 
examiner therein should be completed.  
After reviewing the claims file, examining 
the Veteran, and completing any testing 
deemed necessary, the examiner should 
identify each disability affecting the 
Veteran's feet and offer an opinion, with 
respect to each such disability, as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the disability can be 
attributed to service, or has been caused 
by, or chronically worsened by, an already 
service-connected disability.  (Presently, 
the Veteran is service-connected for 
diabetes mellitus and severe degenerative 
joint disease of his right knee.)  A 
complete rationale should be provided.

3.  The RO should prepare a letter asking 
the JSRRC to provide any available 
information that might corroborate the 
Veteran's alleged stressors in service, 
specifically an incident in which his unit 
received enemy fire in the summer of 1969 
(June-August) in the Phu Bai area of 
Vietnam while he was assigned to the 3rd 
Brdg. Co., 11th Engr. Bn.  Copies of any 
pertinent service personnel records should 
be enclosed with that request.  Any 
available unit records and histories 
should be requested from the JSRRC.  If 
indicated by the JSRRC, the RO should also 
contact the National Personnel Records 
Center (NPRC) and/or the National Archives 
and Records Administration (NARA).
 
4.  Thereafter, the Veteran should be 
accorded a VA examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder, including PTSD, that 
he may have.  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in connection with the examination.  The 
examination report should include a 
detailed account of all psychiatric 
pathology found to be present.  

In rendering these opinions, the examiner 
is requested to attempt to reconcile the 
various mental health diagnoses of record.  
The examiner should specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or another, it should be specified.  The 
examiner is requested to indicate whether 
it is at least as likely as not (50% 
probability) that any current psychiatric 
disorder, including PTSD, is related to an 
event, injury, or disease in service.  
[The examiner should be informed that only 
a verified stressor may be used to support 
a diagnosis of PTSD.]  

A complete rationale must be provided for 
all opinions expressed.

5.  Thereafter, take adjudicatory action 
on the Veteran's claims for service 
connection for a foot disability (to 
include as secondary to service-connected 
disability), a liver disorder (including 
hepatitis C, to include as secondary to 
service-connected disability), and an 
acquired psychiatric disorder, to include 
PTSD.  If any benefits sought remain 
denied, furnish a supplemental statement 
of the case (SSOC) to the Veteran and his 
attorney.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


